Morse, J.,
(dissenting). The relator in this case is without question a resident of the city of Detroit, and entitled to be registered and to vote in said city. During his entire residence in said city he has taken his meals regularly at the Antisdel House, which is located in the Fourth precinct of the Second ward. For several months last past he has had his room, where he lodges, sleeps, and keeps his trunk, clothing, private library, and ornaments, at No. 69 John E. street, which is located in the Fifth precinct of the First ward. The relator is unmarried. The respondents, who constitute the election inspectors of the Fourth precinct of the Second ward, refused to register him as an elector, upon his application.
I cannot agree with the majority, of the Court that Warren is a voter in the precinct in which he takes his meals. I attach no significance to the fact that the charters of the city of Detroit have heretofore contained pro*408visions to this effect. The charter at present contains no-clause determining what place shall be considered the residence of a voter. I am not authorized to assume that the Legislature left out the former provision by mistake. We must assume, if we assume anything,’ that the Legislature did what they intended to do.
The general registration law- governing the registration in the townships of this State, has never, since the policy of registration of voters was adopted in this State, particularly specified what the word “residence” meant, as applied to voters. I must take it for granted that the Legislature intended that hereafter the residence of an elector in Detroit must be established as it would be under the general law. What is a man’s residence? It is his home. Where is his home? Is it where he rushes in and hurriedly takes three meals a day; where he spends just time enough to eat? Or is it where he has his room, and keeps his personal goods and chattels; where he spends his evenings and Sundays among his books, and keeps his easy chair and other articles of personal comfort or adornment ?
If the inspectors had asked the relator where his home was, I think he would have answered, No. 69 John R. street, instead of the Antisdel House. Warren had something more than a mere lodging, a bed, at No. 69 John R. street. He had an abode, a dwelling, a habitation, a home, at John R. street. These words are all synonymous with “residence.” If Warren had been a married man, rooming with his wife at this place, although both of them took their regular meals at the Antisdel House, no one would assert that their home or residence was at the hotel. Not is it any more the home of Warren,, because he is single. The domicile of Warren was in his room, the same as if, instead of occupying one room, he had owned or rented a house, and lived as a single man. *409in it. This has been the common understanding and ruling under the general laws of the State throughout the State, as far as I have been able to learn of the ruling of election boards upon the question. It seems to rde the only proper ruling, and one less liable to result in the perpetration of frauds in registration and in voting than the other.
In all the large cities in this country, many single men are living upon what is called the “European Plan.” They have furnished rooms, and take their meals at no regular place; eating at some restaurant or hotel, wherever they may happen to be at meal times. Their homes are in their rooms, and not at the eating tables.
The election inspectors were right, and the mandamus ought not to issue.